                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                  PO 19-5213-GF-JTJ

                  Plaintiff,                   JUDGMENT

       vs.

 TONJA J. BAHR,

                  Defendant.


      Defendant Tonja J. Bahr (Bahr) pleaded guilty on October 3, 2019, to all of

the violations alleged in this matter. Having considered the parties’ joint

sentencing recommendation as well as the sentencing factors in 18 U.S.C. § 3553,

the Court enters the following sentence:

      1.     Bahr shall be placed on probation for a term of one year. While on

probation:

             a.     Bahr shall be monitored by SCRAM alcohol monitoring

                    technology. Bahr shall pay all of the costs associated with the

                    SCRAM monitoring program.

             b.     Bahr shall undergo a substance abuse evaluation at Crystal

                    Creek Treatment Center in Browning, Montana. Bahr shall
                   complete successfully any substance abuse treatment program

                   recommended by the Crystal Creek Treatment Center.

             c.    Bahr shall have monthly contact with the United States

                   Probation Office in Browning, as directed by her probation

                   officer.

      2.     Bahr shall pay a fine of $600.00 plus a $30.00 processing

fee with respect to Violation No. 7353191.

      3.     Bahr shall pay a $30.00 processing fee with respect to Violation

No. 7353187.

      4.     Bahr shall pay a $30.00 processing fee with respect to Violation

No. 7353190.

      5.     Bahr shall pay a $30.00 processing fee with respect to Violation

No. 7353186.

      6.     Bahr shall pay the fine and the processing fees in monthly

installments of $60.00 per month. Bahr shall make her first payment on or before

October 15, 2019. Subsequent payments shall be made on or before the 15th day

of each month until the total amount due ($720.00) is paid in full.

      7.     Bahr may make the monthly payments by check, by money order, or

online. Payments made by check or money order must be made payable to

                                         2
“U.S. Courts CVB,” and must be mailed to:

             Central Violations Bureau
             P.O. Box 780549
             San Antonio, TX 78278

Bahr may make payments online at www.cvb.uscourts.gov.



                       NOTICE OF RIGHT TO APPEAL

      Bahr is advised that, pursuant to 18 U.S.C. § 3742(h) and Federal Rule of

Criminal Procedure 58(g)(2)(B), she has the right to appeal the sentence imposed

in this case to a United States District Court Judge within 14 days after entry of

this Judgment.

      The Clerk shall notify the parties of the entry of this Judgment.

      DATED this 3rd day of October, 2019.




                                          3
